In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00016-CV




         IN THE INTEREST OF S.S., A CHILD




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 37,692




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
         Appellant Father appeals from the termination of his parental rights to S.S. The clerk’s

record in this accelerated appeal was filed February 27, 2015, and the reporter’s record was filed

March 31, 2015, making Father’s brief due April 20, 2015. Having received neither Father’s brief

nor a motion to extend the deadline for filing that brief, our clerk’s office contacted counsel via

email and voicemail, advising that Father’s brief was late and that a motion for extension of time

in which to file such brief had not been filed. Counsel did not respond to these messages, has not

filed a brief, and has not filed a motion for extension of time in which to file a brief.

         This is an appeal from the termination of Father’s parental rights to S.S., which, by statute,

is accelerated. See TEX. FAM. CODE ANN. § 109.002(a) (West 2014). Further, under Rule 6.2(a)

of the Texas Rules of Judicial Administration, we are required, “so far as reasonably possible, [to]

ensure that the appeal is brought to final disposition” within 180 days of the date the notice of

appeal was filed. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN. tit. 2, subtit.

F app. (West 2013). After weighing these considerations, we feel compelled to order the brief

filed.

         By this order, we set the final deadline for filing appellant’s brief as May 11, 2015, which

gives counsel twenty-one days from the original due date to complete the brief. Should appellant

fail to file a brief on or before May 11, 2015, this appeal may be dismissed for want of prosecution.

See TEX. R. APP. P. 42.3.

         IT IS SO ORDERED.

                                                BY THE COURT

Date: April 28, 2015



                                                   2